SHEAR vs. SYLVIA, MISC 20-000198

































 
 ALLYSON SHEAR, Plaintiff, v. ROBERT C. SYLVIA and JANE K. SYLVIA, Defendants
 MISC 20-000198 
 MARCH 17, 2021
BRISTOL, ss.
ROBERTS, J.
JUDGMENT





  	Plaintiff Allyson Shear ("Ms. Shear") commenced this action with the filing of a verified  complaint on June 1, 2020 against defendants Robert C. and Jane K. Sylvia ("the Sylvias")  seeking a declaration as to the extent of Ms. Shear's rights over a way shown on a plan entitled  "Plan Of Land Owned By Albert Payne Hesford Dartmouth, Mass. Scale 1" = 60' July 25, 1966  Walter E. Rowley & Associates West Wareham, Mass." ("the 1966 Plan") as thirty feet wide  ("the 30-Foot Way"). Ms. Shear owns the land and buildings located at 126 Horseneck Road,  Dartmouth, Massachusetts by virtue of a deed to her from Diane St. Pierre, Trustee of the  Theresa G. Sowle Revocable Trust dated April 24, 2015 and recorded in the Bristol County  (S.D.) Registry of Deeds ("the Registry") at Book 11350, Page 220 ("the Shear Property"). The  Sylvias own abutting land and buildings, also known and numbered as 126 Horseneck Road,  Dartmouth, Massachusetts by virtue of a deed to them from Albert Payne Hesford dated June 10, 1974 and recorded in the Registry at Book 1685, Page 745 ("the Sylvia Property"). In a  memorandum of decision of even date, the court (Roberts, J.) has determined the rights of the parties in and over the 30-Foot Way. In accordance with that memorandum of decision, it is  hereby 




	ORDERED, ADJUDGED and DECLARED on Count II of the verified complaint that  Ms. Shear and her successors and assigns own the fee in the 30-Foot Way to its centerline as it  abuts Lot A as shown on the 1966 Plan, that the thirteen fence posts installed along the northerly  boundary of the 30-Foot Way unreasonably interfere with Ms. Shear's easement rights, and that  the owners from time to time of the Shear Property are not obligated to provide advance notice to  or to seek approval from the owners from time to time of the Sylvia Property before conducting  maintenance or repair work or installing improvements within the boundaries of the 30-Foot  Way in furtherance of their easement rights.  




	It is further 




	ORDERED that the Sylvias are to remove the thirteen fence posts along the northerly  boundary of the 30-Foot Way by May 1, 2021. 




	It is further 




	ORDERED and ADJUDGED that this Judgment is a full adjudication of the parties'  claims in this case, and all prayers for relief by any party to this action that are not granted in the  preceding paragraphs are denied. 




	It is further 




	ORDERED that, upon payment of all required fees, this Judgment or a certified copy of  it may be filed in the Registry and referenced on the margin of all relevant documents.




	SO ORDERED  





Home/Search 
Land Cases by Docket Number
Land Cases by Date  
Land Cases by Name



Commonwealth of Massachusetts. Trial Court Law Libraries. Questions about legal information? Contact Reference Librarians.